In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-12-00108-CR


                      WILLIAM YARBROUGH, JR., APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                       On Appeal from the County Court at Law No 1
                                  Lubbock County, Texas
              Trial Court No. 2010-462,207, Honorable Mark Hocker, Presiding

                                    March 20, 2014

                                      OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      A jury convicted appellant William Yarborough, Jr., of interference with public

duties1 and resisting arrest2 and the court assessed punishment at twenty-five days in

the county jail. Through two issues, appellant challenges the sufficiency of the evidence

supporting the offenses for which he was convicted. We will affirm.

      1
      TEX. PENAL CODE ANN. § 38.15(a)(1) (West 2011). The offense is a Class B
misdemeanor. § 38.15(b).
      2
       TEX. PENAL CODE ANN. § 38.03(a) (West 2011) (“Resisting arrest, Search, or
Transportation”). As charged, the offense is a Class A misdemeanor. § 38.03(c).
                                       Background


       On August 4, 2010, appellant and his then wife, Jan Bullard, celebrated his

birthday at a couple of Lubbock, Texas establishments.             According to Ms. Bullard

appellant consumed “quite a lot of alcohol.” Afterward, she did not allow him to drive so

he walked home.        About fifteen minutes after Ms. Bullard arrived at the couple’s

residence, appellant kicked open the front door and entered. Ms. Bullard described the

door as “completely broken off the hinges.” She testified she felt “very scared” and

called 9-1-1. A recording of the call was admitted in evidence.


       A Lubbock Police Department patrol officer responded to the 9-1-1 call and on

his arrival spoke briefly with Ms. Bullard in front of the residence. According to Ms.

Bullard, she told the officer that appellant kicked open the front door, pushed her with

his chest down the hall to the bedroom, and when she locked herself in the bedroom,

broke open the door. Ms. Bullard did not mention any assaultive conduct by appellant

in the 9-1-1 call, however.


       As the officer and Ms. Bullard talked, appellant crossed the street, entered a

vehicle and started the engine.      The officer approached the vehicle to speak with

appellant about the domestic violence. Appellant complied when the officer told him to

turn off the engine.     The officer attempted to open the door but found it locked.

According to the officer, appellant exited the vehicle only after several commands.

Appellant refused to surrender his vehicle keys to the officer.


       The officer described appellant as verbally non-compliant and his behavior as

“passive aggressive.” He felt the situation was “very volatile.”


                                             2
          After frisking appellant, the officer directed him across the street by holding the

back of his shirt or pants. The officer intended to place appellant in his patrol car. He

did not consider appellant under arrest. Rather, he told appellant he was being briefly

detained to answer a few questions.


          About mid-way across the street appellant refused to proceed further, demanding

that the officer close the door of appellant’s vehicle. The officer placed his left arm on

appellant’s arm and pushed him in the direction of the patrol car. Appellant refused to

enter the back seat of the patrol car, saying, “That’s not going to happen.”


          The officer then walked appellant to the front of the vehicle and applied his

weight against him, intending to place him in handcuffs. Appellant twice withdrew his

hand and apparently was not handcuffed at that point.              The officer radioed his

approaching backup officer to “step it up.” In the officer’s opinion, appellant’s level of

agitation was escalating.


          The officer then placed appellant in what he described as a “bear hug” with

fingers interlocked. Appellant told the officer if he broke free of the hold he would “hurt”

the officer. At that point the officer decided to arrest appellant for interference with his

duties.


          Appellant placed his hands on the hood of the patrol car and pushed back

against the officer. The officer swung appellant to the ground and landed on top of him.

Appellant agreed that once on the ground he struggled to free himself from the officer’s

grip. He added that he was unable to breathe and attempted to alleviate the pressure of

the officer’s grip. He was unsuccessful and the two remained in the bear hug position


                                               3
until the backup officer arrived. In the takedown, appellant’s glasses were broken and

he sustained a bloody laceration to the forehead.


       When the backup officer arrived the officer was still on top of appellant and

appellant was still attempting break free of the officer’s grip. To the backup officer, it

looked as though the officer was having trouble and needed help as appellant was

actively resisting. The backup officer tried to release appellant’s arm from beneath

appellant. Because, according to the officer, appellant was still resisting, the backup

officer applied a taser. The officer believed twenty to thirty seconds elapsed from the

time the backup officer approached until the moment appellant was tased. Appellant

then relented.


       In a recorded jail conversation between appellant and Ms. Bullard, Ms. Bullard

asked appellant, “Why did you go out there and fight with those police officers?”

When appellant was asked at trial what he learned from the experience, he responded,

“Don’t resist from (sic) the police officer.”


                                            Analysis


       In his first issue, appellant asserts the evidence was insufficient to sustain his

conviction for resisting arrest because there was no evidence he used force against the

officer. Appellant asks us to adopt an interpretation of the offense of resisting arrest

that excludes “mere attempts to shake off a detaining grip.”


       In reviewing its sufficiency, we examine the evidence to determine whether any

rational trier of fact could have found the essential elements of the offense beyond a

reasonable doubt. Brooks v. State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (citing

                                                4
Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)); Vodochodsky

v. State, 158 S.W.3d 502, 509 (Tex. Crim. App. 2005). We review all the evidence in

the light most favorable to the verdict and assume the trier of fact resolved conflicts in

the testimony, weighed the evidence, and drew reasonable inferences in a manner that

supports the verdict. Rollerson v. State, 227 S.W.3d 718, 724 (Tex. Crim. App. 2007).

Legal sufficiency of the evidence is measured by the elements of the offense as defined

by the hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex.

Crim. App. 1997). The hypothetically correct jury charge “sets out the law, is authorized

by the indictment, does not unnecessarily increase the State’s burden of proof or

unnecessarily restrict the State’s theories of liability, and adequately describes the

particular offense for which the defendant was tried.” Id.


        Section 38.03 of the Penal Code provides in relevant part, “A person commits an

offense if he intentionally prevents or obstructs a person he knows is a peace officer . . .

from effecting an arrest . . . of the actor . . . by using force against the peace

officer . . . .” TEX. PENAL CODE ANN. § 38.03(a) (West 2011). Resisting arrest requires

proof the force occurred after the arrest began but before it ended. Lewis v. State, 30
S.W.3d 510, 512 (Tex. App.—Amarillo 2000, no pet.).


        By amended information the State alleged appellant “did then and there

intentionally prevent or obstruct [the officer], a person [appellant] knew to be a peace

officer, from effecting an arrest, search, or transportation of the defendant, by pulling

away from the said officer’s detaining grip and by pushing away from the said peace

officer.”



                                             5
       The charge instructed the jury:


       Now, if you find from the evidence beyond a reasonable doubt that, on or
       about August 4, 2010 in Lubbock County, Texas [appellant], did then and
       there intentionally prevent or obstruct [the officer], a person [appellant]
       knew to be a peace officer, from effecting an arrest, or search, or
       transportation of [appellant], by pulling away from said officer’s detaining
       grip or by pushing away from said peace officer, then you will find
       [appellant] guilty of the offense of resisting arrest, search, or transportation
       as charged in Count 2 of the information.
       As appellant points out, some cases have drawn a distinction between force or

movement directed toward an officer and that directed in opposition to the officer’s effort

to arrest but directed away from the officer. See, e.g., Raymond v. State, 640 S.W.2d
678, 679 (Tex. App.—El Paso 1982, pet. refused) (holding evidence defendant simply

pulled away was insufficient to show use of force against officer); Leos v. State, 880
S.W.2d 180, 184 (Tex. App.—Corpus Christi 1994, no pet.) (holding attempt of

defendant to frustrate officer’s attempt to shackle him was insufficient showing of force

directed toward officer to sustain conviction for resisting arrest). Appellant also cites

Anderson v. State, 707 S.W.2d 267, 270 (Tex. App.—Houston [1st Dist.] 1986, no pet.)

(citing Raymond for proposition “pulling away” from officer does not constitute “force

against” the officer) and Sheehan v. State, 201 S.W.3d 820, 822 (Tex. App.—Waco

2006, no pet.) (holding use of force against officers not shown in absence of proof of

danger to officers).


       We agree with the courts that have rejected the analysis set out in Raymond, 640
S.W.2d at 679, focusing on the direction in which the force is applied. See Salgado v.

State, 2011 Tex. App. Lexis 3299, at *8 (Tex. App.—Dallas May 2, 2011, no pet.) (not

designated for publication) (rejecting Raymond’s directional analysis); Pumphrey v.



                                              6
State, 245 S.W.3d 85, 91 (Tex. App.—Texarkana 2008, pet. refused) (same);3 Hopper

v. State, 86 S.W.3d 676, 679 (Tex. App.—El Paso 2002, no pet.) (disavowing use in

Raymond of “toward” in connection with § 38.03).4


       Testimony here showed that after the officer determined to arrest appellant but

before completion of the arrest, appellant pushed back against the officer. The officer

also testified appellant, after he was encased in the bear hug, was “moving his arms,

trying to pull his arms apart.” The officer took appellant to the ground but, he testified,

as the backup officer arrived, “I was still on top of [appellant] and he was still actively

trying to get me off.” Appellant’s resistance did not end until the backup officer applied

the taser. With the officer bear-hugging appellant, fingers interlaced, it is difficult to

imagine how appellant could try to pull his arms apart and actively try to get the officer




       3
         The court noted that a distinction between force directed toward an officer and
that directed away from the officer “can result in almost metaphysical analyses.”
Pumphrey, 245 S.W.3d at 91 (posing such questions as “What if there is a turning or
twisting so that at least part of the body moves toward the officer?” and “What if the
‘simple’ pulling away is so forceful that it causes the officer injury or causes the officer to
lose his or her balance?”).
       4
          The court in Pumphrey went further, however, holding that the “relative amount
of force exerted by the accused” is not an important factor in applying section 38.03.
245 S.W.3d at 91 (posing, among the almost metaphysical questions, “Is there a
distinction between a forceful or violent pulling away and a more casual pulling away?”).
The Practice Commentary published with an earlier version of the Penal Code stated
that a person who “runs away or makes an effort to shake off the officer’s detaining grip”
has not violated § 38.03. See Washington v. State, 525 S.W.2d 189, 190 (Tex. Crim.
App. 1975) (quoting commentary). Because the testimony shows appellant’s actions
went well beyond a “casual pulling away” we need not here express an opinion whether,
as presently applied, the phrase “force against the officer” in section 38.03 includes a
person’s mere “effort to shake off the officer’s detaining grip.”


                                              7
off of him without directing force against the officer.5 On these facts, a rational jury

could infer that appellant’s resistance to the officer’s effort to arrest him involved the use

of force against the officer. Hopper, 86 S.W.3d at 679; Martin v. State, No. 03-08-

00400-CR, No. 03-08-00401-CR, 2009 Tex. App. LEXIS 5320 (Tex. App.—Austin July

10, 2009, no pet.) (mem. op., not designated for publication) (finding evidence sufficient

on facts bearing similarity to those in our present case).         Appellant’s first issue is

overruled.


       In his second issue, appellant argues no evidence was adduced at trial of his

interference with the officer’s investigation. According to appellant, case law does not

inform “what type of actions by a person will rise to the level of interference and what

will be considered to be ‘part of the job’ of a police officer in respect to the difficult and

often emotionally charged and adversarial type interactions that typically occur in an

investigative setting.”


       Section 38.15(a) of the Texas Penal Code provides in pertinent part:


       A person commits [the offense of interference with public duties] if the
       person with criminal negligence interrupts, disrupts, impedes, or otherwise
       interferes with:
           (1) a peace officer while the peace officer is performing a duty or
               exercising authority imposed or granted by law[.]
TEX. PENAL CODE ANN. § 38.15(a)(1) (West 2011). The Penal Code defines the requisite

culpable mental state of criminal negligence:




       5
         And, given that the force appellant exerted would almost certainly have been
exerted at least in part toward the officer, his actions likely would have supported his
conviction even under Raymond’s directional analysis of section 38.03.

                                              8
       A person acts with criminal negligence, or is criminally negligent, with
       respect to circumstances surrounding his conduct or the result of his
       conduct when he ought to be aware of a substantial and unjustifiable risk
       that the circumstances exist or the result will occur. The risk must be of
       such a nature and degree that the failure to perceive it constitutes a gross
       deviation from the standard of care that an ordinary person would exercise
       under all the circumstances as viewed from the actor’s standpoint.
TEX. PENAL CODE ANN. § 6.03(d) (West 2011). To prove a person acted with criminal

negligence, the State must show the defendant should have been aware of a

substantial and unjustifiable risk, not that the defendant was aware of a substantial and

unjustifiable offense. Lopez v. State, 630 S.W.2d 936, 940 (Tex. Crim. App. 1982).


       The information charged that appellant “did then and there, while [the officer], a

peace officer, was performing a duty or exercising authority imposed or granted by law,

to-wit: investigating domestic disturbance call, with criminal negligence, interrupt,

disrupt, impede, or interfere with [the officer] by forceful resistance.”


       The application paragraph in the court’s charge instructed the jury:


       Now, if you find from the evidence beyond a reasonable doubt that, on or
       about August 4th, 2010 in Lubbock County, Texas, [appellant], did then
       and there while [the officer], a peace officer, was performing a duty or
       exercising authority imposed or granted by law to-wit: investigating
       domestic disturbance call, with criminal negligence, interrupt, disrupt,
       impede or interfere with the said [officer] by: locking the door, or by
       refusing to unlock his vehicle, or by refusing to hand over his keys, or by
       refusing to exit his vehicle, or by refusing to walk over to the patrol vehicle,
       or by refusing to sit in the patrol vehicle, or by refusing to place his hands
       behind his back, then you will find [appellant] guilty of the offense of
       interfering with a public duty as charged in Count I of the information.
       Section 38.15 does not supply a specific meaning for the terms “interrupts,”

“disrupts,” “impedes,” or “interferes.” TEX. PENAL CODE ANN. § 38.15(a) (West 2011).

Statutory terms which the Legislature does not define are typically understood

according to their ordinary usage, and jurors may afford them any meaning acceptable

                                               9
in common parlance. Medford v. State, 13 S.W.3d 769, 771-72 (Tex. Crim. App. 2000);

see TEX. GOV’T CODE ANN. § 311.011(a) (West 2013) (“Words and phrases shall be read

in context and construed according to the rules of grammar and common usage”).

Applying the common meaning of the statutory terms, we find sufficient evidence that

appellant’s conduct interrupted, disrupted, impeded or interfered with the officer’s

investigation of the domestic disturbance call. See Berrett v. State, 152 S.W.3d 600,

604-05 (Tex. App.—Houston [1st Dist.] 2004, pet. refused) (finding evidence of

interference with public duties sufficient when defendant’s response to officer’s attempt

to arrest him included repeatedly moving his arm out of officer’s reach to prevent officer

from placing him in handcuffs despite officer's multiple commands to place his hand

behind his back); Key v. State, 88 S.W.3d 672, 676 (Tex. App.—Tyler 2002, pet.

refused) (finding evidence of interference with public duties sufficient when during a

police investigation the defendant, despite being directed by an officer to remain on a

sidewalk, six times stepped off the sidewalk and headed toward an individual with whom

he was apparently angry).


      Citing Duncantell v. State, 230 S.W.3d 835 (Tex. App.—Houston [14th Dist.]

2007, pet. refused), appellant argues that the interfering conduct must reach such a

level that it essentially “shuts down” a peace officer’s performance of duty or authority.

See id. at 846. The Fourteenth Court made use of the phrase “shuts down” to describe

the effect of interference prohibited by section 38.15 in the course of its discussion

rejecting a constitutional challenge to the statute. Id. at 845-46. We do not read the

opinion to say that evidence of a violation of the statute is insufficient unless the

accused “shuts down” the peace officer’s performance of duty.


                                           10
      Based on this record, we find sufficient evidence supported the interference

element of the charged offense. Appellant’s second issue is overruled.


                                      Conclusion


      Having overruled appellant’s two issues, we affirm the judgment of the trial court.




                                                James T. Campbell
                                                    Justice


Publish.




                                           11